                                   Partners               Founding Partners               Associates              Of Counsel
                                   Daniel Ebenstein       Morton Amster (1927 - 2019)     Benjamin Charkow        Philip H. Gottfried
                                   Neil M. Zipkin         Jesse Rothstein (1934 - 2003)   Suzue Fujimori
                                   Anthony F. Lo Cicero                                   Hajime Sakai, Ph.D.
                                   Kenneth P. George      Senior Counsel                  David P. Goldberg
                                   Chester Rothstein      Marion P. Metelski              Sandra A. Hudak
                                   Charles R. Macedo                                      Tuvia Rotberg
                                                          Alan D. Miller, Ph.D.
                                   Douglas A. Miro                                        Dexter Chang
                                                          Marc J. Jason
90 Park Avenue                     Brian A. Comack
                                                          Richard S. Mandaro
                                                                                          Keith J. Barkaus
                                   Max Vern                                               Michael R. Jones
New York NY 10016                  Holly Pekowsky         Matthieu Hausig
                                                                                          Christopher Lisiewski
                                   Benjamin M. Halpern*   Brian Amos, Ph.D.
Main 212 336 8000                  Mark Berkowitz
                                                                                          Albert J. Boardman
                                                                                                                  * Not admitted in New York
Fax     212 336 8001               Charles P. LaPolla
Web www.arelaw.com


March 24, 2020                                                      Mark Berkowitz
                                                                    Direct 212 336 8063
                                                                    E-mail mberkowitz@arelaw.com
Via ECF
The Honorable Cheryl L. Pollak, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

              Re: Energizer Brands, LLC v. My Battery Supplier, LLC,
                  Civil Action No. 1:19-cv-06486-AMD-CLP
                  Parties’ Proposed Discovery Plan in the Event that Discovery Is Not Stayed

Dear Judge Pollak:
         We write on behalf of Plaintiff Energizer Brands, LLC (“Energizer”) and Defendant My
Battery Supplier (“MBS”) in advance of the hearing on MBS’s motion to stay discovery and the
initial scheduling conference to be held telephonically tomorrow, March 25 at 10:30 a.m.
        Pursuant to Your Honor’s February 4, 2020 Order, the parties understand that, if no stay
is granted during tomorrow’s conference, the Court will proceed with setting all deadlines for
discovery. Accordingly, the parties hereby submit their proposed discovery plan pursuant to
Fed. R. Civ. P. 26(f), in the event that MBS’s stay request is denied.
                                                Respectfully submitted,
                                                AMSTER, ROTHSTEIN & EBENSTEIN LLP
                                                s/ Mark Berkowitz
                                                Mark Berkowitz
cc: All Counsel of Record (via ECF)
